Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are allowed.

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Morgal et al. (U.S. Patent Application: 20100228405) teaches A locking and holding mechanism for a personal vehicle is composed of a connection device mounted to the vehicle and a receptacle mounted to a solid fixture. The receptacle is configured to directly receive and engage the connection device of the vehicle and, once received, the vehicle is locked to the receptacle held in a stable position. The connection device easily attaches a vehicle to a dock and enables a vehicle management system to charge, lock, hold in place and monitor the vehicle's presence when docked in a charge station. When docked in a charge station, if the status of the vehicle is altered unexpectedly the vehicle is equipped with communication equipment to alert the management system that the vehicle's status has changed. The apparatus identifies a user through an ID device and/or code. A user in good standing accesses a user interface via a communication gateway to secure access to a vehicle by electronically detaching the vehicle from the dock. (See Abstract)

Ehrman et al. (U.S. Patent Application:  20030225707) teaches A commercially viable solution for providing an asset management system that provides for accessing assets, tracking location of assets, managing OSHA compliance of the assets, and monitoring impact of the assets. The asset management system may utilize system architecture having intelligent wireless devices associated with the individual assets. The use of intelligent wireless devices allows for the asset management system to operate and maintain functionality substantially without loss of data in the event of a loss of communication between the wireless devices and a management computing system via a network, including an out-of-range condition of the wireless devices with respect to a local monitor. (abstract)

Naderi et al (U.S. Patent Application: 20200336541) teaches A real-time messaging system platform receives from, a communication application installed on a first user communication device, a first user identifier, an indication that a messaging service message composed by the first user is being directed to a first destination associated with a second user, and an identification of data present in the messaging service message. The identification of the data and a message transmission history of the first user is used to enable selection of a message of a first entity. The selected message of the first entity is caused to be displayed by the communication application within a message framework that frames the first user messaging service message. The first entity message is caused to be included in the messaging service message transmitted to the second user device, wherein the first entity is not provided with access to the identity of the first user or the second user. (abstract).

However, the prior art of records fail to teach or suggest individually or in combination:

A method performed by a computer apparatus for providing a multimedia message, the method comprising: receiving a request, from a sender terminal, for transmitting a multimedia message including multimedia data to a receiver terminal; determining a first context by analyzing first contextual information collected from each of the sender terminal and the receiver terminal in response to receiving the request; determining a first type of the multimedia data to be received from the sender terminal and a second type of the multimedia data to be transmitted to the receiver terminal based on the determined first context, both the first type of the multimedia data and the second type of the multimedia data being based on original multimedia data of the multimedia data, the first type of the multimedia data being determined as one of the original multimedia data or a preview of the original multimedia data; and processing the request for transmitting the multimedia message after the determining the first type of the multimedia data and the second type of the multimedia data, the processing the request including receiving the multimedia message including the determined first type of the multimedia data from the sender terminal, and transmitting the multimedia message including the determined second type of the multimedia data to the receiver terminal.

Dependent claims 2-10, are further limits allowed independent claim 1; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 11.
Dependent claims 12-15 further limits allowed independent claim 11; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 16.
Dependent claims 17-19 further limits allowed independent claim 11; therefore, they are also allowed.

Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449